Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 03/11/2021. The amendments have been entered and, accordingly, claims 1-5 are allowed (see Examiner’s Reasons for Allowance, below).

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claim 1, and specifically does not teach or suggest “a heat transfer cylindrical body allowing a flow of a heat medium inside thereof and being rotatable about a longitudinal axis as a center of rotation; a fixed blade being adjacent to or in a slidable contact with an outer peripheral surface of the heat transfer cylindrical body; and a latent heat storage material disposed around the heat transfer cylindrical body, wherein…the fixed blade scrapes the latent heat storage material adhering to the outer peripheral surface of the heat transfer cylindrical body off the outer peripheral surface of the heat transfer cylindrical body, and…a filler in liquid form and immiscible with the latent heat storage material is disposed between the outer peripheral surface of the heat transfer cylindrical body and the latent heat storage material.”
The closest prior art of record (JP 2005009804A to Yoichi) does not teach a latent heat storage material disposed around the heat transfer cylindrical body, wherein the fixed blade scrapes the latent heat storage material adhering to the outer peripheral surface of the heat transfer cylindrical body off the outer peripheral surface of the heat transfer cylindrical body, and a filler in liquid form and immiscible with the latent heat storage material is disposed between the outer peripheral surface of the heat transfer cylindrical body and the latent heat storage material. Specifically, Yoichi’s device does not store heat. However, although devices that are structurally similar to Yoichi’s and that use heat storage material to WO 2010/008329 to Ostlund) can be employed as teaching references to modify the intended use of Yoichi, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the combined apparatus of Yoichi and Ostlund to incorporate a filler in liquid form, and immiscible with the heat storage material, being disposed between the outer peripheral surface of the heat transfer cylindrical body and the latent heat storage material, since the combined apparatus already disclose a plurality of blades scrapping the heat storage material adhered to the outer peripheral surface of the heat cylindrical body. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        




	/LEN TRAN/                          Supervisory Patent Examiner, Art Unit 3763